An unpub|ishelld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPHEME Counr

OF

NEvADA

CLERK’S ORDER

(O)- l 947

h

IN THE SUPREME COURT OF THE STATE OF NEVADA

JOSEPH JAMES CARLSON; AND
NEVADA YELLOW CAB
CORPORATI()N D/B/A YELLOW CAB
COMPANY, A NEVADA
CORPORATION,

Appellants,

VS.

PATRICIA L. PARKER,
Respondent.

No. 62452

FELED

SEP 0 ll 2013
ETRACIE ll(jFl..FlzND`EMAcl)‘luFl/r

ev »
nePurv c\.c~:ao<,

ORDER DISMISSING APPEAL

The parties have filed a stipulation to dismiss this appeal. We

approve the stipulation and hereby dismiss this appeal As provided in

the stipulation, each party shall bear their own costs and fees.

42(b).

CCI

lt is so ORDERED.

Honi. Susan Johnson, District Judge
Ara H. Shirinian, Settlement Judge
Wells & Rawlings

Bailey Kennedy

Eglet Wall Christiansen

Aaron & Paternoster, Ltd.

Eighth District Court Clerk

NRAP

CLERK OF THE SUPREME CO'URT
TRACIE K. LINDEMAN

By:  

1b -£C¢o¢/-g'